887 F.2d 1082Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert S. WILLIS, Plaintiff-Appellant,v.Janet Brown EDWARDS;  Postmaster of Virginia Beach;  thePostmaster General of The United States,Defendants-Appellees.
No. 89-1470.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 31, 1989.Decided:  Sept. 20, 1989.Rehearing Denied Nov. 7, 1989.

Robert S. Willis, appellant pro se.
Michael Anson Rhine (Office of the United States Attorney), for appellees.
Before HARRISON L. WINTER and WIDENER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Robert S. Willis appeals from the district court's order dismissing his Federal Tort Claims Act complaint for failure to timely file an administrative claim.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Willis v. Edwards, C/A No. 88-489-N (E.D.Va. Apr. 19, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.